Citation Nr: 0713485	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-16 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Berks County, Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In January 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

Although the veteran has not explicitly filed a claim for 
service connection for PTSD, there is sufficient evidence of 
record regarding this issue to warrant notification to her of 
the information required to substantiate a claim for service-
connected PTSD, based on personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  In this regard, in an October 
2004 statement, she stated she had experienced PTSD, and, 
while VA medical records of mental health treatment dated 
from 2002 to 2006 do not show a diagnosis of PTSD, PTSD has 
been suggested as a possible diagnosis.  Records indicate she 
may have had a traumatic childhood, but she also states that 
she was constantly "harassed" by her commanding officer, 
and that she felt "stalked" by him.  For these reasons, she 
should be sent a VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post Traumatic Stress 
Disorder Secondary to Personal Trauma, and told to submit the 
completed form if she wishes to file a claim for service 
connection for PTSD.  Because a claim for service connection 
for PTSD is a separate claim from the claim for service 
connection for a psychiatric disorder currently on appeal, 
that issue is not part of the current appeal, and the matter 
is REFERRED to the RO for appropriate action.  See Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a claim based on a 
new diagnosis of PTSD is a new claim).  

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  It is not clear from the 
veteran's testimony whether she is also alleging her back and 
left shoulder conditions are the result of or were aggravated 
by the service-connected cervical spine disorder.  The RO 
only considered these claims on a direct basis, so the Board 
does not have jurisdiction over any pending secondary service 
connection claims.  Claims for direct and secondary service 
connection are not inextricably intertwined because their 
resolution depends on different regulations and different 
medical questions.  However, this is REFERRED to the RO for 
any appropriate action. 

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left shoulder sprain/strain shown many years after 
service is unrelated to a single episode of left shoulder 
strain in service.  

2.  Currently shown degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, with 
scoliosis, is unrelated to any events which occurred in 
service, including an episode of mid-back pain.  




CONCLUSIONS OF LAW

1.  Left shoulder sprain/strain was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A back disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
had certain injuries during service or that she experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service medical records show that the veteran was treated on 
several occasions from March to April 1988 for right shoulder 
and/or arm pain; all of the numerous records of treatment 
during this period refer to the right shoulder and/or arm as 
the affected shoulder.  When seen initially in March 1988, 
she said she had injured her right arm two weeks earlier, 
after lifting a heavy suitcase.  She had begun experiencing 
tingling episodes in her right forearm.  Both arms were 
normal on examination.  However, when seen later, that month, 
she still had complaints of persistent pain in the right 
shoulder.  She reported numbness and parasthesias with 
certain maneuvers.  On examination, the shoulder was normal.  
The assessment was neuritis.  Follow-up records show she 
noted slow but certain improvement.  On a physical therapy 
consult in April 1988, marked relief with Indocin during the 
past two weeks was noted.  In May 1988 she said she was 
almost back to normal.  

In April 1988, an orthopedic consult was requested for the 
veteran's history of chronic traumatic neuritis of the right 
arm responding slowly with medication.  The orthopedic 
consult was conducted in July 1988, at which time the veteran 
complained of pain in the neck and both shoulders beginning 
in February 1988 while lifting suitcases, and exacerbated by 
lifting.  Examination was normal, and the impression was 
cervical myositis.  

No further complaints or findings were noted until December 
1990, when the veteran was seen with a four-day history of a 
previous problem, neuritis.  She said she had experienced the 
same symptoms in 1988, secondary to over-use.  She said she 
had suffered recurrence of left shoulder and back pain with 
paresthesias for the past 4 days, after wrestling with her 
boyfriend.  She complained of pain to the left scapular area 
without paresthesias.  On examination, there was mild 
tenderness in the left shoulder and in the left paraspinal 
scapular area, without paresthesias, and with full range of 
motion.  The impression was muscle strain, mild, trapezius 
and rhomboids, left.  

On the separation examination in March 1991, the veteran 
responded "no" to questions of whether she had now, or had 
ever had, "painful or 'trick' shoulder or elbow" and 
"recurrent back pain."  No pertinent abnormalities were 
noted on examination.  (A scar on the left shoulder noted on 
separation was attributed to removal of a cyst, and had also 
been noted on entrance in 1983.)  

Subsequent to service, the evidence shows that in March 1999, 
the veteran sought treatment at the Matthews Chiropractic 
Clinic. She said that her low back bothered her around the 
time of her cycle for a few days.  She said that she had 
over-strained her mid-back when lifting suitcases while 
overseas, and had been okay in about 6 months with treatment.  
She now had some tingling if she laid the wrong way.  X-rays 
of the lumbar spine showed a left curvature at the apex of 
L2-3, and slight intervertebral encroachment at L5-S1, with 
slight spondylosis at L3.  

Records dated from January to April 2003 show her treatment 
at BC Chiropractic Offices.  She complained of back and neck 
pain for about 2 to 3 weeks.  She reported radiation in the 
right arm and hand, and left index finger paresthesia was 
also reported.  She reported that previously the condition 
had been episodic.  She reported a hairline fracture to the 
left sacroiliac in 1975.  Treatment involved the trapezius 
and rhomboid.  The following week, she complained of pain in 
the left side of the neck, shoulder blade, and middle back, 
radiating to the left arm, thumb, and forefinger.  In 
February 2003, spasms and tenderness in the cervical/thoracic 
spine were noted.  

A VA examination was conducted in September 2004.  The 
veteran reported that in 1988 she had lifted a heavy suitcase 
and experienced pain in the neck and both shoulders, mostly 
in the left.  The shoulder pain recurred, and she received 
physical therapy.  In 1990, she had recurrence of left 
shoulder and neck pain.  Reportedly, she complained of left 
shoulder and neck pain at separation.  After her discharge, 
there was no continued treatment until about two years before 
the examination when she sought VA treatment.  X-rays of the 
left shoulder were normal.  X-rays of the lumbosacral spine 
showed mild scoliosis of the thoraclumbar junction.  There 
was minimal intervertebral disc space narrowing at L4-L5, and 
sclerosis at L4-L5 and L5-S1.  She said that with prolonged 
use of the left shoulder, she had discomfort.  She denied any 
radiation of neck or back pain.  On examination, there was no 
muscle atrophy of the left shoulder.  There was mild 
discomfort on deep palpation above the acromioclavicular 
joint.  Painless range of motion was from 0-170 degrees of 
flexion, 0-160 degrees of abduction, extension from 0-25 or 
0-40 degrees, adduction from 0-40 degrees, internal rotation 
from 0-50 degrees, and external rotation from 0-40 degrees.  
Other tests, including sensory, were normal.  In the back, 
there was no muscle spasm.  The diagnoses were resolved 
shoulder strain; degenerative disc disease of the cervical 
spine; and degenerative disc disease and degenerative 
osteoarthritis of the lumbosacral spine.  The examiner 
concluded that the lumbosacral spine disability could not be 
related to service, since there was no documented lower back 
injury or treatment in service.  

VA treatment records show that in July 2006, the veteran 
complained of increasing left shoulder pain.  On examination, 
there was full range of motion in all spheres of the upper 
extremity.  In August 2006, a complaint of left shoulder pain 
for six months, increasing a month earlier after a mammogram, 
was noted.  Range of motion was within normal limits, and 
muscle testing as 5/5.  X-rays of the left shoulder in 
September 2006 were normal.  

Records from Matthews Chiropractic Clinic show that in July 
2006, the veteran complained of pain in the shoulder blades, 
especially in the left, as well as low back pain, after 
moving boxes.  Later that month, she had stiffness through 
the back after cleaning house.  In January 2007, she 
complained of stiffness in the neck, without radiation, and 
mid-back ache, with stiffness and soreness at times, 
especially when lifting and carrying.  

The veteran contends that left shoulder and back disabilities 
are related to service.  Service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Although the veteran dates her left shoulder condition to an 
incident in service in which she injured her shoulder lifting 
a heavy suitcase, the service medical records show that her 
original complaints in March 1988, of pain after lifting a 
heavy suitcase, involved the right shoulder, not the left 
shoulder.  The following two months of treatment always 
referred to only the right shoulder.  Although several months 
later, in July 1988, she said she had experienced pain in 
both shoulders, only the right shoulder was noted on the 
original records of treatment from March to April 1988.  
Then, in December 1990, when she actually did experience left 
shoulder pain, she related the onset to the earlier incident 
in early 1988.  However, this is not consistent with the 
actual records of treatment in March and April of 1988, and 
evidence recorded contemporaneous to the events in question 
is more probative than evidence based on history reported 
later.  At that time, the symptoms were attributed to muscle 
strain, and the separation examination did not contain any 
pertinent complaints or abnormalities.  After service, it was 
not until 2003 that the record shows left shoulder pain, 
along with pain in the left side of the neck, shoulder blade, 
middle back, radiating to the left arm, thumb, and 
forefinger.  The VA examination in September 2004 resulted in 
a pertinent diagnosis of left shoulder strain, resolved.  
Subsequent VA treatment records dated from July to September 
2006 showed that while the veteran complained of pain, she 
reported a 6-months history of left shoulder pain.  The 
assessment was strain/sprain.  


In sum, the service medical records only showed a single 
episode involving left shoulder pain, the VA examination 
determined that the left shoulder strain had resolved, and 
left shoulder strain/sprain shown in 2006 was reportedly only 
of 6 months duration.  The presence of a chronic left 
shoulder disability has not been established, and there is no 
competent evidence linking any current left shoulder 
disability to service.  In this regard, the appellant's 
contentions regarding her left shoulder pain in service are 
not credible, because the injury she describes is clearly 
shown to have involved the right shoulder.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, 
neither she nor any competent health care provider has 
attributed a current disorder to the mild muscle strain shown 
in service on one occasion in December 1990.  

With respect to the back, the veteran contends that she 
injured this at the same time she injured her neck.  However, 
service medical records do not contain any indication of 
this, and she testified that she was not treated for the back 
in service.  No low back pain was shown, although in December 
1990 she did have upper back pain along with left shoulder 
pain.  While the VA examination in 2004 did show degenerative 
disc disease and degenerative osteoarthritis in the low back, 
the disorder was not linked to service.  At her hearing in 
January 2007, she testified that her low back pain had begun 
during the past two years or so.  There is no competent 
evidence of a chronic mid-back disability.  

Thus, the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in March 2002, prior to the initial 
adjudication of the claims, the RO informed the veteran of 
the evidence and information necessary to substantiate her 
service connection claims, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although she was not specifically told to provide 
any relevant evidence in her possession, the scope of the 
evidence requested in the letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  She was specifically told that 
it was her responsibility to support the claims with 
appropriate evidence, and at her hearing, she did provide 
evidence which had been in her possession, thus curing any 
defects in notice of that element.  Notice with respect to 
the assignment of a rating and effective date was provided in 
a February 2007 letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, as there are no ratings or 
effective dates to be assigned as a result of this decision, 
the timing defect was harmless error.  

Moreover, the veteran has not alleged any error of notice or 
development as to these issues.  The burden is on the 
claimant to assert with specificity how she was prejudiced by 
any notification error, as to any element except the first.  
See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).  She has been notified of the evidence and information 
necessary to substantiate the claims decided in this 
decision.  No allegations of notice error have been raised.  
Thus, there is no evidence that any notification error 
affected the essential fairness of the adjudication.  See 
Dunlap.  The Board is persuaded that any notice error did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of her claim, and 
the duty to notify has been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  No other 
potentially relevant records have been identified by the 
veteran or her representative.  A VA examination was provided 
in September 2004.  The veteran testified at a Board hearing, 
and additional evidence submitted at that hearing was 
accompanied by a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304(c) (2006); see also Disabled American 
Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 
1346 (Fed. Cir. 2003).

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, she is not 
prejudiced by the Board entering a decision on these issues 
at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for a back disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

As to the remaining issue of service connection for a 
psychiatric disability, further notification and assistance 
is required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  At her 
hearing, the veteran submitted copies of service medical and 
administrative records, which had not previously been of 
record, and which pertain to the veteran's psychiatric status 
during service, including mental health treatment and 
diagnostic evaluations.  Although she waived original RO 
consideration of these records, based on the information 
contained in the records, additional development must be 
undertaken.  

Service department records show that the veteran was 
administratively discharged due to a personality disorder in 
October 1991.  She states that she did not have a personality 
disorder in service, but, rather, she developed an acquired 
psychiatric disorder in service.  While service connection 
may not be granted for a personality disorder, service 
connection may be granted on the basis of aggravation of such 
a condition, or if there is super-imposed acquired disability 
during service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  

The veteran contends that after several years of exemplary 
service, she was assigned to a commanding officer who 
continually harassed her, and eventually had her discharged 
from service by what she believes were improper methods.  She 
believes that as a result of the stressful conditions she 
experienced in service, including harassment by her 
commanding officer as well as overwork and personal problems, 
she developed a psychiatric disorder.  She points to the fact 
that she was in service for about six years before she began 
having problems, and argues that this is not consistent with 
a personality disorder.  

Service medical records show that while she was diagnosed 
with a borderline personality disorder on one examination, 
other assessments did not show criteria meeting a full 
diagnosis of a personality disorder.  On a mental status 
evaluation in June 1990, the veteran was noted to be very 
anxious, with loosely connected thought processes, due to 
anxiety.  She was referred to a stress management group.  An 
MMPI was administered, which disclosed no elevated clinical 
scales, although a validity scale configuration indicated 
abnormalities, and the impression was that she had 
personality disorder features (immature, self-defeating), and 
that she was overanxious.  She attended a stress management 
course from June to August 1990.  Subsequently, she sought 
counseling from February to July 1991 due to personal 
problems.  The assessment was interpersonal problems, and 
borderline/histrionic traits.  On a mental status examination 
in March 1991, conducted in connection with ongoing 
proceedings to discharge the veteran due to a personality 
disorder, she was noted to be anxious, depressed, and labile.  
The diagnosis was borderline personality disorder, resulting 
in a maladaptive pattern of behavior of long duration.  She 
obtained an opinion from a private psychiatrist in August 
1991, who wrote that he did not find that she had a 
borderline personality disorder.  

VA medical records dated from March 2002 to April 2006 show 
mental health treatment, with varying diagnoses including 
generalized anxiety disorder, depression, and borderline 
personality disorder.  In addition, bipolar disorder, and 
obsessive compulsive disorder have been suggested as 
possibilities.  Psychological testing in April 2006, while 
ruling out attention deficit disorder, did not provide a 
diagnosis.  In addition, while not seeking treatment at this 
time, she was reportedly observed to be in psychological 
distress in August 2006.  

Thus, in view of the service evidence showing a confirmed 
diagnosis of a personality disorder on only one occasion, 
with other records showing only traits of a personality 
disorder, and current medical evidence of one or more 
psychiatric disorders, an examination must be conducted to 
determine whether she has a current acquired psychiatric 
disorder of service origin.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In addition, at her hearing, she referred to potentially 
relevant evidence which must be obtained, if available.  
Specifically, she said she had sought hospitalization in the 
Syracuse VAMC in about 2001, and that she had been admitted 
to a local hospital, St. Joseph's, in about 2004 or 2005, for 
psychiatric symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the address 
for, and authorize the release of the 
records of, her hospitalization in St. 
Joseph's Hospital due to psychiatric 
symptoms in approximately 2004 or 2005.  
Also, ask her to identify the date(s) of 
this as closely as possible.  Obtain 
records for which authorization is 
received.  



2.  Obtain the records of VA psychiatric 
treatment, hospitalization, and/or 
evaluation in approximately 2001 from the 
Syracuse VAMC.  All efforts to obtain the 
records must be documented in the file, 
and a negative response obtained if the 
records are unavailable.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA psychiatric examination to 
determine whether she has a current 
psychiatric disability related to service.  
The claims file, and a copy of this 
REMAND, must be provided to the examiner 
for review in conjunction with the 
examination.  In addition, in view of the 
multiple diagnostic impressions of record, 
the examiner should order appropriate 
psychological testing to assist in 
determining the current diagnosis(es) of 
all psychiatric disorders currently 
present.  The examiner should state 
whether any such current disorder is 
etiologically related to psychiatric 
symptoms noted in service.  The examiner 
should also be asked to express an opinion 
as to whether the veteran had a 
personality disorder in service, and if 
so, whether such disorder was aggravated 
in service, or whether there was 
superimposed or other acquired psychiatric 
disorder of service origin.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood). 
It is essential that the complete 
rationale for all opinions expressed be 
provided.  

4. After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a psychiatric disorder, in 
light of all evidence of record.  If the 
benefit sought remains denied, the veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case, which includes a discussion of 
all evidence received since the June 2006 
supplemental statement of the case.  After 
affording an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


